Citation Nr: 1212982	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972, and from February 1974 to February 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's current right knee disorder is not shown to have been present in service, or for many years thereafter, nor is it shown to be related to the Veteran's military service, or to any incident therein.

2.  The Veteran's current left knee disorder is not shown to have been present in service, or for many years thereafter, nor is it shown to be related to the Veteran's military service, or to any incident therein.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated by, active military service, nor can it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
2.  A left knee disorder was not incurred in, or aggravated by, active military service, nor can it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2009 letter advised the Veteran of the requisite elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO's April 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records as well as all of his identified and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran was not afforded a VA examination, the Board finds that a VA examination is not required in this case.  The probative evidence of record does not suggest a link between the Veteran's right or left knee disorders to his military service.  There is also no evidence of continuity of symptomatology, as the first medical evidence of knee disorder was nearly 27 years after military discharge, at which time the Veteran reported the onset of this condition to be 20 years previously, seven years post service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, there is no medical evidence of record suggesting that the Veteran's current right or left knee disorder is related to his military service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Historically, the Veteran served on active duty in the Army from February 1971 to May 1972, and from February 1974 to February 1976.  The Veteran contends that he had knee problems while serving in Vietnam.  He also contends that he was constantly using his legs and knees while serving in the infantry, spending a lot of time running, jumping, falling, and crawling.

The Veteran's service treatment records are completely silent as to any complaints, treatment or diagnoses of any knee condition.  Clinical examinations of the Veteran's knees were normal on both his May 1972 and January 1976 separation examinations and the Veteran denied swollen or painful joint or "trick" or locked knee.

After separation from service, in a March 2003 VA treatment report, the Veteran reported constant sharp pain in the knee, with the onset 20 years previously.  An April 2005 VA treatment report noted that the Veteran had osteoarthritis of the knee joints.  The Veteran reported intermittent knee pain relieved with Naproxen.  Subsequent VA treatment records, dated from March 2006 through July 2011 consistently note the Veteran's complaints of knee pain and diagnoses of degenerative joint disease of the knees.

In a September 2008 private treatment report, the Veteran complained of bilateral knee pain for over 18 years.  He denied any specific history of trauma, but stated that the pain was becoming progressively worse.  It was noted that the Veteran did a lot of climbing and walking at work, and it was getting to the point that his knee bothered him considerably.  The impression was degenerative joint disease of the bilateral knees, left greater than right.  Subsequent private treatment records dated through March 2011 show ongoing treatment for Veteran's bilateral knee pain, with the diagnosis of degenerative joint disease of the knees.

Based upon a complete review of the record, the Board concludes that service connection is not warranted for a right or left knee disorder.  The evidence currently of record shows diagnoses of degenerative joint disease of the knees.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no competent and credible evidence of record linking the Veteran's current right or left knee disorder to his military service.

The Board has considered the Veteran's lay statements regarding the onset of a bilateral knee disorder while serving in Vietnam, along with his contention that his bilateral knee disorder is associated with the physical activities required during his military service.  His contentions regarding knee pain, which is capable for lay observation, is competent evidence of what he actually observed and was within the realm of the Veteran's personal knowledge.  See Layno v. Brown, 6 Vet. App.  465, 469-70 (1994).  Moreover, his statements as to the rigors of serving in the infantry in Vietnam are consistent with the circumstances, conditions, and hardships of combat.  38 U.S.C.A. § 1154(b) (West 2002) (service connection will not be precluded for combat veterans simply because of the absence of notation of a claimed disability in the official service records); Smith v. Derwinski, 2 Vet. App. 137 (1992) (finding that the law does not create a presumption of service connection, and service connection remains a question that must be decided based on all the evidence in the individual case).  

However, the Veteran's statements regarding the onset of his bilateral knee symptoms are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  While in service, the Veteran denied any knee problems.  On his May 1972 and January 1976 service separation examinations, the Veteran specifically denied any swollen or painful joints or "trick" or locked knee.  Additionally, after his separation from service, the Veteran did not report a knee problem for approximately twenty seven years.  The first medical evidence of record noting the Veteran's knee condition is the March 2003 VA treatment report.  At that time, the Veteran reported a history knee pain that started 20 years previously, which is approximately seven years post service.  In the September 2008 private treatment report, the Veteran reported the onset of his knee pain was over 18 years previously, which is approximately 14 years after service separation.  These statements are not consistent with his lay statements in conjunction with his appeal regarding the onset of a knee disorder during his military service.  Therefore, the Board concludes that the lay statements as to the claimed onset of the knee disorder in service are not credible.  Caluza, 7 Vet. App. at 511. 

Post service treatment records fail to document any complaints of or treatment for a knee disorder for nearly 27 years after the Veteran's discharge from the service.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense, 1 Vet. App. at 356.

Moreover, there is simply no competent and credible evidence of record linking any current knee disorder to the Veteran's military service.  To the extent that the Veteran asserts that his currently diagnosed knee disorders are related to his military service, the Board finds such assertions are not competent evidence to establish service connection for his current right or left knee disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while lay evidence is competent evidence for knee pain itself, the origin or cause of the Veteran's currently diagnosed knee disorders is not a simple question that can be determined based on mere personal observation by a lay person.  Whether the Veteran's current bilateral knee disorder is related to or was caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide an etiological opinion that his current bilateral knee disorder are the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no medical evidence of record showing that the Veteran's current right or left knee disorder was caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.  Only independent medical evidence may be considered to support Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right and left knee disorders.

Moreover, the Board finds that service connection for a bilateral knee disorder is not warranted because the evidence of record does not show that arthritis was diagnosed to a compensable degree within one year following separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for right and left knee disorders is not warranted.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran seeks entitlement to TDIU.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from a common etiology or a single accident will be considered as one disability the purposes of determining whether the rating criteria are met.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the present case, service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated at a noncompensable rate.  The Veteran's combined rating is 70 percent.  38 C.F.R. § 4.25 (2011).  Thus, he meets the minimum schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  However, the evidence of record must still show that the Veteran is unable to retain or maintain a substantially gainful occupation due to his service-connected disabilities.

In various written statements and at a December 2011 Board hearing, the Veteran testified that he had not worked since December 2009 and he struggled in the last year of work due to difficulty getting along with people at work.  He stated that he was unable to maintain appropriate relations with co-workers and supervisors, and that dealing with the public made him angry, nervous, and irritable.

A July 2010 VA PTSD examination report indicated that mentally, the Veteran was intermittently unable to perform activities of daily living due to difficulty coping with the memories of combat.  The July 2010 VA examiner noted that the Veteran was unable to establish and maintain effective work and social relationships because he preferred to keep to himself at all times.  It was also noted that the prognosis of the Veteran's psychiatric condition was poor.  

A November 2011 vocational assessment report was submitted by the Veteran's representative in December 2011, along with a waiver of the RO consideration of the evidence.  The report noted that the Veteran had issues with fatigue and insomnia due to PTSD, which would affect his ability to maintain concentration and productivity level in an employment situation and that his inability to maintain appropriate relations with coworkers would preclude him from maintaining employment.  It was also noted that the Veteran's bilateral hearing loss would affect his employability.  However, the report stated that the Veteran's medical issues, other than bilateral hearing loss and PTSD, also limited his abilities.  The reported further stated that it would not be vocationally appropriate to recommend any unskilled work due to the Veteran's advanced age and therefore retraining for a new career field was not feasible for the Veteran.  Based on the above findings, with consideration of the Veteran's education, work history, and current medical problems, the report concluded that "[the Veteran] has no reasonable access to the labor market, no reasonable employment options, and is vocationally permanently and totally disabled."

The Board can only render an informed decision concerning the level of disability caused by the Veteran's service-connected disabilities in the absence of specific medical information regarding the co-existing nonservice-connected disabilities, and without consideration of the Veteran's advanced age.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

Thus, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to determine whether the Veteran is unemployable solely due to his service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, alone or in concert, preclude him from securing and maintaining substantially gainful employment, without consideration of the Veteran's age.  In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities, without consideration of any nonservice-connected disorders.  To the extent possible, the examiner must distinguish symptoms/impairment attributable to the Veteran's service-connected disorders from those attributable to any nonservice-connected disorders.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


